PD-0685-15
                                    IN THE

                        TEXAS COURT of CRIMINAL APPEALS
                                AUSTIN, TEXAS

                                      §
                                      §         Eleventh Court of Appeals ,«..„,,„,.--.
                                                                            in*"/!
     Johnathen L. Harrison            §         n       M„   1i_ii^i/.i_Wfl&9'Vt
             V.
                                                Cause No. 11-11-00241-CR30URTQFCR»LAPREAIS
                                                Trial    No. Cr-20133
   THE STATE OF TEXAS                 §                                     JUl\J 04 2015
                                      8




                  Motion for Suspension of the Rules Under     pn,,D    —*-ts fly
           . T.R.A.P. Rule 2, Suspension of the number of CopicTs^nTOFCRMlM&i *nn
                      According to T.R.A.P. Rule 9.3 (b)                    l,w«-APPEALS
                                                                        M 04 20J5
TO THE HONORABLE JUSTICES OF SAID COURT:

     Nowcomes, Johnathen L. Harrison, Petitioner Pro-Se in the aboved styMSafieterk
enumerated causes, and respectfully requests the Court suspend the copy requirement

in this action. In support thereof the Petitioner would show the court the following:
                                      I.

    The Petitioner is currently incarcerated in the texas Department of Criminal
Justice at the Mark W. Stiles Init, 3060 F.M. 3514 Beaumont, Tx. 77705.
                                     II.

     As an incarcerated person in the above stated institution, the Petitioner is
not allowed to handle or earn money. He is indigent as shown by his Declaration of
inability to pay.
                                     III.

     The Petitioner does not have access to copy equipment nor the means of
creating mass quantities of copies. Due to Petitioner's limited resourses he can
manage only a copt for the Court, which he is providing.
                                    PRAYER

     Wherefore premises being considered, Petitioner respectfully prays and requests
that this Honorable Court grant Petitioner's Motion for suspension of the Rules
and suspend the number of copies he is required to provide of his Petition for


                                     (1)
Discrectionary Review.

                                                                 itted,

                                                                      ZiS&L'ic
                                                      len iv/Harrison
                                                     [D # 1&70858
                                                 W. Stiles Unit
                                            3060 F.M. 3514
                                            Beaumont, Tx. 77705
                                                Pro-se




                                 DECLARATION

     I hearby declare under perjury the foregoing to be true and correct.
Executed on May 25, 2015.
                                               Du]




                                                          L.WJarifeLson
                                                        # 167085^
                                            'Mark W. Stiles Unit
                                            3060 F.M. 3514
                                            Beaumont, Tx. 77705
                                                     Pro-se




                                      (2)